Case 6:20-cv-00571-MJJ-PJH Document 3 Filed 05/06/20 Page 1 of 1 PageID #: 73

                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                   LAFAYETTE DIVISION
     ENDURANCE AMERICAN INSURANCE                    NO. 6:20−CV−00571−MJJ−PJH
                 CO

                       VERSUS                        JUDGE MICHAEL J JUNEAU

       CHEYENNE PARTNERS L L C , et al.              MAGISTRATE JUDGE PATRICK J HANNA



              NOTICE OF CORPORATE DISCLOSURE STATEMENT REQUIREMENT

 NOTICE TO FILER:

     The Complaint − #1 filed by Endurance American Insurance Co, was the first appearance by this party.
 According to Fed.R.Civ.P. 7.1, "the first appearance of a non−governmental corporate party requires a
 corporate disclosure statement." Additionally, the rule requires that a corporate party "promptly" supplement
 the statement upon any change in the information that the party previously provided to the court.

     In accordance with this rule, the United States District Court, Western District of Louisiana requires that a
 corporate party who makes a first appearance in a case must file a corporate disclosure statement either
 identifying any parent corporation or corporation holding 10% or more of its stock holdings or file a statement
 stating there is no such parent corporation or other corporation holding stock in the corporation. For pending
 cases in which a corporate disclosure statement has not previously been filed by any non−governmental
 corporate party, the court also requires such a statement be filed as soon as possible.

     A corporate disclosure statement must be electronically filed by 5/20/2020 or the matter will be
 referred to the court for further action to enforce compliance. If you feel this notice has been issued in
 error or the filer is not a non−governmental corporate party, please submit a document declaring same.

    For questions regarding this document or transmission, please call our CM/ECF help desk at
 1−866−323−1101.

    THUS DONE May 6, 2020.



                                                             TONY R. MOORE
                                                             CLERK OF COURT
